 In the Matter of UNITED STATES PRINTING AND LITHOGRAPH COMPANYandPAPER WORKERS ORGANIZING COMMITTEE C. I. O.Case No. 9-R-1430.-Decided September 21, 1944Mr. Walter 31. Shohl,of Cincinnati, Ohio, for the Company.Mr. Harry Habertliear,of Cincinnati, Ohio, for the CIO.Messrs.W. H. McHughandMarcus Kluber,of Cincinnati, Ohio,for the A FL.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Paper Workers Organizing Committee,C. I. 0., herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of TheUnited States Printing and Lithograph Company, Norwood, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice bcf-re Louis S.Penfield, Trial Examiner.Said hearing was held at Cincinnati,Ohio, on August 4, 1944.The Company, the CIO, Cincinnati Print-ing Pressmen and Assistants' Union, Local 11, and InternationalPrinting Pressmen and Assistants' Union of North America, A. F. L.,the latter two unions herein called the AFL, appeared and partici-pated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby -affirmed.All parties wereafforded an opportunity to file briefs with the Board.58 N. L. R. B, No. 88453 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYThe United States Printing and Lithograph Company, an Ohiocorporation, is engaged in the business of printing and lithographinglabels and other products at its plant in Norwood, Ohio.During thecalendar year 1943, the Company purchased raw materials for use initsbusiness valued in excess of $1,000,000, of which approximately25 percent was shipped to the Company's plant from points outsidethe State of Ohio.During the same period the Company producedfinished products valued in excess of $1,800,000, of which about 70percent was shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPaperWorkers Organizing Committee, affiliated with the Con-gress of Industrial Organizations, is a labor union admitting to mem-bership employees of the Company.--Cincinnati Printing Pressmen and Assistants' Union, Local 11, isaffiliated,with InternationalPrintingPressmen and Assistants'Union of North America, which in turn is affiliated with the Ameri-can Federation of Labor. Both Unions are labor organizations admit-ting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONOn or about March 6, 1944, the CIO requested recognition of theCompany as the exclusive bargaining representative of its employees.The Company refused to grant such recognition because of its exist-ing contract with the AFL.As the result of a consent election held on July 8, 1941, the AFLwas recognized by the Company as the bargaining representative forallmale production employees in the box department and pressroom,)excluding supervisory personnel.On September 10, 1942, the AFLand the Company executed a contract for the term of 1 year, renew-able automatically from year to year thereafter unless either partygave written notice of a desire to alter the terms of the contract atleast 00 days prior to any anniversary date.The contract was auto-1At the time the consent election was hehti there «ere no women production employees inthe pressroom, while Vie women employed in the box department worked at the compara-tively unskilled tasks not performed by menSince the election and as the result of thewar, the number of women employees in the box department has increased and they arenow working at jobs formerly held exclusively by men UNITED STATES PRINTING AND LITHOGRAPH COMPANY455matically renewed in 1943 and its present expiration date is Septem-ber 10, 1944.On March 20, 1944, the AFL formally- notified the Com-pany in writing of its desire to negotiate a new contract.The AFLcontends that its contract is a bar to this proceeding. In view of thefact that the CIO notified the Company of its claim to represent amajority of the Company's employees more than 60 days prior to theautomatic renewal date of the contract, and of the further fact thatthe notice of the AFL will terminate the contract on September 10,1944, we find that the aforesaid contract is not a bar to this pro-ceeding.A statement of a Board agent, introduced into evidence at thehearing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen .concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.The CIO seeks a unit comprising all production and maintenanceemployees excluding clerical employees and all supervisory personnel.The AFL has represented substantially all of the employees,in thebox department and pressroom for approximately 2 years.Becauseof the inter-relation of the departments and operations in the plant,the employees may be effectively represented in a single plant-wideunit as sought by the CIO.On the other hand, the bargaining historyexisting between the AFL and the Company establishes that a unitconfined to employees in the box department and pressroom is equallyappropriate.In this situation, our determination of the unit issuewith respect to the employees in the box department and pressroomwill depend, in part, upon their own desires as expressed in the elec-tion hereinafter directed among them.We shall direct that separate elections by secret ballot be held amongthe employees of the Company in each of the voting groups describedbelow who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject to thelimitations and additions set forth in the Direction.1.All production and maintenance employees of the box depart-ment and pressroom.3 excluding clerks, foremen, working foremen, and2The Field Examiner reported that the CIO submitted 110 authorrration cards, that thenames on 102 of these cards also appeared on the Company's pay roll of July 8, 1944. whichcontained 213 names in the CIO claimed unit ; and that the cards were elated as follows55 between Jdnuarl and April 1944, 34 between May and July 1944, and 13 undatedTheALF relies on its contract to establish its interestaBoth men and women are included in the above production and-maintenance categories.Any unit confined exclusively to members of one sex would be inappropriateSeeMatterof DolesecCShepherdCo , 56 N. L B B , 542 ,Matter of General ElectricCo , 43 N L R B453 456DECISIONS OF NATIONAL LABOR RELATIONS BOARD -all other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.2.All remaining production and maintenance-employees, excludingclerks, foremen, working foremen, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action.As stated above, there will be no final determination of the appro-priate unit or units pending, the results of the elections.Although the AFL indicated that it did not desire to participate inthe event an election was ordered, we shall place its name on the ballotwith leave to withdraw by notifying the Regional Director to thateffect within five (5) days from the date of this Decision and Directionof Elections.DIRECTION OF ELECTIONSBy, virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National LaborRelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions BoardRules andRegulations-Series 3, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives forthe purposes of collective bargaining with The United StatesPrinting and Lithograph Company, Norwood, Ohio,separateelectionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Ninth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the following groups of employees of the Company whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarily-laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been,rehired or reinstated prior to the date of theelections, aswell as all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action :1.All production and maintenance employees of the box depart-ment 4 and pressroom, excluding clerks, foremen, and working fore-'This includes the carton packing departmentIt appears that the employees of thisdepartment voted in the original consent election which resulted in the designation of theAFL as the bargaining representative for employees of the box department and pressroomand were also covered by the contract executed pursuant thereto fUNITED STATES PRINTING AND LITHOGRAPHCOMPANY457men, to determine whether they desire to be represented by CincimiatiPrinting Pressmen and Assistants' Union, Local 11, A. F. L., or byPaper Workers Organizing Committee, C. I. 0., for the purposes ofcollective bargaining, or^ by neither.2.All remaining production and maintenance employees, excludingclerks, foremen, and working foremen, to determine whether or notthey desire to be represented by Paper Workers Organizing Commit-tee, C. I. 0., for the purposes of collective bargaining.MR. GERARD D.REILLY, dissenting :On the record presented to us in this case, I do not believe that acombination of the box department and the pressroom constitutes anappropriate unit, and think that we should direct separate electionsin each of these departments.The only justification in the record for amalgamating the two unitsis the fact that the Company and the intervening union had combinedthem in the collective agreement expiring on September 10, 1944. Thedifficulty with viewing this contract as establishing a proper bargain-ing unit, however,'is that the majority of the Board is not accordingthe contract such weight, since it did not -cover female employees. Ifthis defect is fatal to the establishment of a conclusive bargaining unit,it seems to ine the correct procedure is then to apply our general prin-ciples and conduct elections in departmental units.